DETAILED ACTION
Applicant's arguments filed on page 6 have been fully considered but they are moot in light of new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-7, 10-13  is/are rejected under 35 U.S.C. 102a(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shi (US 20180075581) .

Regarding claim 1, Shi teaches a method for processing an image, the method comprising:
performing an image processing operation on an initial image having a noise associated with an adversarial sample attack( Fig. 1A; 720, 730, 750  in Fig. 7), to obtain an intermediate image( 740 in Fig. 7), the image processing operation including at least one of: reducing resolution of the initial image( Fig. 1B-1D, The low-quality images or frames can include downsampled versions of high-quality images or frames), or smoothing at least a part of the initial image; 
determining an image enhancement model( 710 in Fig. 7)  matching the image processing operation, the image enhancement model being trained based on a sample image and a reference image( 720, 730,750 in Fig. 7), and the reference image being obtained by performing at least the image 
generating a target image( 770 in Fig. 7) by processing the intermediate image using the image enhancement model( 760 in Fig. 7), the target image having an image quality higher than the intermediate image.
Shi does not wherein the initial image includes a mosaic affixed onto a traffic sign.
However, the claimed image processing method steps do not have any relationship to the content in the image, or in other words, images, whether  includes a mosaic affixed onto a traffic sign or not,  do not have effect on the claimed image processing steps. Therefore the “image includes a mosaic affixed onto a traffic sign” does not further limit claimed invention and is nonfunctional descriptive material as stipulated in page 8,  Ex parte JAMES PRESCOTT CURRY
Common situations involving nonfunctional descriptive material are:
	- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,
- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or
- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.

If this non-functionality of image content in the claim is not agreed, official notice is taken that analyzing traffic signs with mosaic patterns is conventional in the art. Therefore it would have been obvious to an ordinary skill in the art to apply Shi’s method to analyze image includes a mosaic affixed onto a traffic sign, with the motivation to test effectiveness of Shi’s method to as many images as possible.


Regarding claim 4, Shi teaches the method according to claim 1, wherein the smoothing at least a part of the initial image ( the smoothing is optional limitation in claim 1, and is taught when the claim is taught)  includes: 
processing the at least a part of the initial image using at least one of: a box filter, a mean filter, a Gaussian filter, a median filter or a bilateral filtering guided filter.

Regarding claim 5, Shi teaches the method according to claim 1, wherein the image enhancement model is trained([0084], an adversarial training procedure), to make a difference between an output image and the sample image less than a predetermined threshold([0084], The classification accuracy of this discriminator may then form the basis of the comparison) , the output image being generated based on the reference image by the image enhancement model.

Regarding claim 6, Shi teaches the method according to claim 1, wherein the image enhancement model is a super-resolution generative adversarial network ([0084], he comparison network 760 may utilize an adversarial training procedure such as the one used to train a Generative Adversarial Network (GAN) that includes, for example, a generating network and a discriminating network)
Claims 7, 10-12 recite the apparatus for the method in claims 1, 4-6. Since Shi also teaches an apparatus ( [0027], computer), claims 7, 10-12 are also rejected.
Claim 13 recites the computer readable medium for the method in claim 1. Since Shi also teaches computer readable medium  ( [0027], computer), claim 13 is also rejected.


Claims 2 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Oliver (US 20080159632).
Regarding claim 2, Shi teaches the method according to claim 1, wherein the generating a target image comprises: 
applying the intermediate image to the image enhancement model, to generate the target image(770 in Fig. 7).
Shi does not expressly teach 
performing a lossy compression on the intermediate image 
However Oliver teaches 
performing a lossy compression on the intermediate image ([0027], image is compressed using a lossy compression technique)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shi and Oliver, by compressing the intermediate image in Shi with the compression method taught by Oliver, with the motivation of  “further removing noise from the image”( Oliver, [0027])
Claim 8 recites the apparatus for the method in claim 2. Since Shi also teaches an apparatus ([0027], computer), claim 8 is also rejected.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Munkberg (US 20180357537).

Regarding claim 3, Shi teaches the method according to claim 1.
Shi does not expressly teach 

providing the target image to the vehicle.
	However, Munkberg teaches 

acquiring the initial image, the initial image being associated with a surrounding environment of a vehicle ([0054], the view in front of an autonomous vehicle may be captured at low resolution); and 
providing the target image to the vehicle ([0054], generate clean and/or high resolution images of the environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shi and Munkberg, by using the images captured by Munkberg as the initial image in Shi, and using the enhanced images based on the input generated by Shi as the high resolution images in Munkberg, with the motivation of “generate clean and/or high resolution images of the environment at interactive rates” (Munkberg, [0054])
Claim 9 recites the apparatus for the method in claim 3. Since Shi also teaches an apparatus ([0027], computer), claim 9 is also rejected.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661